Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 8-12 and 15-16 have been considered but are moot because the new ground of rejection does not apply to the new combination of references in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim 13 have been considered but are moot because the new ground of rejection does not rely on the reference Mouille U.S. Patent No. 5,007,799 that was applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The arguments made on page 9 and 10 are not understood as the arguments are directed to the reference Mouille but the rejection of claim 8 did not rely upon Mouille. So, it is assumed that the arguments are directed towards claim 13 instead of claim 8. 
Applicant’s arguments with respect to the prior art Mouille have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings

The drawings are objected to because element 317 on fig. 4 and 5 do not appear to point/call out the description described in the specification and claim 8. Element 315 describes the inner surface and element 317 is supposed to describe 317 which is pointing to the top of the ring instead of the surface opposite of element 315.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 111, Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent No. 0600797 (Michel), in view of U.S. Patent 4,907,677 (Yamashita), further in view of U.S. Patent 6, 935,470 (Smith), and further in view of NPL reference TOFECO Engineered Coating system (TOFECO).


    PNG
    media_image1.png
    694
    1708
    media_image1.png
    Greyscale

Annotated Figure 2

Michel does not explicitly teach:
A plurality of wear elements comprising first wear elements removably disposed in the first cavities and second wear elements removably disposed in the second cavities.


A plurality of wear elements (Figures 2-3: 23) comprising first wear elements (23) removably disposed in the first cavities (22) and second wear elements (23) removably disposed in the second cavities (22). Yamashita teaches friction rings 23 (wear elements) that are placed in recesses 22 (cavities) in the annular body 21. The friction rings 23 are fastened in the recesses 22 by a fastener (Figure 3) (Column 6, lines 30-46). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the droop ring of Michel with the addition of wear elements in the cavities as taught by Yamashita for the purpose of increasing the coefficient of friction for a wide contact range between the friction rings and surfaces that are contacted (Column 6, line 60 - Column 7, line 12).

Michel as modified by Yamashita does not explicitly teach:
Wherein each of the first wear elements extends from within a respective one of the first cavities past the first end surface and has a first wear surface disposed above the first end surface, and wherein each of the second wear elements extends from within a respective one of the second cavities past the second end surface and has a second wear surface disposed above the second end surface.


Wherein each of the first wear elements (Figure 2: 18) extends from within a respective one of the first cavities (Figures 2-3: 14) past the first end surface and has a first wear surface disposed above the first end surface, and wherein each of the second wear elements (Figure 2: 18) extends from within a respective one of the second cavities (Figures 2-3:14) past the second end surface and has a second wear surface disposed above the second end surface. Smith teaches arcuate-shaped wear pads 18 that are fastened within recesses 14 with a fastener. The wear pads of Smith are configured on each side of the body 12 (See Figure 2). The arcuate-shaped wear pads extend above surfaces 34 and 36 of the opposing sides 24 and 26 of the body 12 (Column 13, lines 51 -59). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wear elements of Yamashita with the addition of wear elements that extend above the surface of the disk/ring body as taught by Smith for the purpose of providing a body that is lightweight, long lasting, and may be manufactured or retrofit with replacement parts quickly, easily, and efficiently (Column 13, lines 1-7).
Michel further teaches: wherein the body has a ring shape (element 12 is circular ring) with the outer surface forming an outer edge of the body (outer surface noted by arrow 7 has an outer edge) and extending contiguously in a circle around the entirety of the body, 

TOEFCO teaches the protective layer is formed from a material different than a material forming the body (the purpose of applying a metal coating to a metal product is to protect the part in the current environment that it is in (p. 1). The coating can be used as a lubricant (p. 4), oxidation preventative (p. 3), or a sacrificial layer of protections by having properties that prevent scratches and chipping the metal product (p. 6) they use is often made from polymers (p. 2).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body of Michel to have a coating as taught by TOEFCO for the purpose of protecting the component from the working environment so the part can be more durable and long lasting. 
Regarding claim 9, Michel as modified by Yamashita, Smith and TOEFCO teaches:
Each of the first cavities (Michel - annotated Figure 2 above: center wall between Arrows 2 and 3, cavities on either side) (Yamashita - Figure 3: center wall between recesses 22) is separated from a respective one of the 

Regarding claim 10, Michel as modified by Yamashita, Smith and TOEFCO teaches:
The droop ring further comprises fasteners (Yamashita - Figure 3: fastener in recess 22) (Smith - Figure 2: 32) securing the first wear elements (Yamashita - Figure 3: 23) (Smith -Figure 2:18) in the first cavities (Yamashita - Figure 3: 22) (Smith - Figure 2: 14) and the second wear elements (Yamashita - Figure 3) (Smith - Figure 2: 18) in the second cavities (Yamashita - Figure 3: 22) (Smith - Figure 2:14).
Regarding claim 11, Michel as modified by Yamashita, Smith and TOEFCO teaches:
Each of the fasteners (Yamashita - Figure 3: fastener in recesses 22) extends from one of the first wear elements (Yamashita - Figure 3: 23), through one of the center walls (Yamashita - Figure 3: center wall between recesses 22), into one of the second wear elements (23).
Regarding claim 12, Michel as modified by Yamashita, Smith and TOEFCO teaches: A first end of each of the fasteners (Yamashita - Figure 3: fastener in recesses 22) extends into a first recess in the first wear surface of a respective one of the first wear elements (Yamashita - Figure 3), and 
Regarding claim 13, Michel as modified by Yamashita, Smith and TOEFCO teaches:
wherein the protective comprises a first metal (TOEFCO teaches the use of electroplating coating on metal parts which is the process of applying a thin metal coating), and wherein the body is formed form from a second metal different from the first metal (Smith teaches the body is made of steel, aluminum, or iron (Column 14, lines 20-21).)

Regarding claim 15, Michel as modified by Yamashita, Smith and TOEFCO teaches: Each of the first wear elements has a chamfer at a first edge that borders the respective first wear surface of the respective one of the first wear elements and that extends from an outer surface of the respective first wear element and from at least the first end surface, to above the first end surface, and to a first top surface of the respective first wear element, and wherein each of the second wear elements has a chamfer at a second edge that borders the respective second wear surface of the respective one of the second wear elements and that extends from an outer surface of the respective second wear element and from at least the second end surface, to above the second end surface, and to a second top surface of the respective second wear element (Smith teaches arcuate-shaped wear pads 18 that are fastened within recesses 14 with a fastener. The wear pads of Smith are configured on each side of the body 12 (See Smith - Figure 2). The arcuate-shaped wear pads extend above surfaces 34 and 36 of the opposing sides 24 and 26 of the body 12 (Column 13, lines 51-59) and slope to the outer edges.).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over European Patent No. 0600797 to Michel in view of US Patent No. 4,907,677 to Yamashita et al. (Yamashita) further in view of US Patent No. 6,935,470 to Smith further in view of US Patent No. 4,613,021 to Lacombe et al. (Lacombe).
Regarding claim 16, Michel as modified by Yamashita and Smith teaches:
All of the claimed elements of Claim 8. Additionally, Michel teaches each of the first cavities has a fillet joining side surfaces of the respective one of the first cavities to a bottom surface of the respective one of the first cavities (See Michel - annotated Figure 2 above: curved surfaces of cavities).
Michel as modified by Yamashita and Smith does not explicitly teach:
Each of the first wear elements has a relief surface in a bottom edge between a bottom surface of the respective one of the first wear elements 

Each of the first wear elements (Figure 4: 2) has a relief surface (14) in a bottom edge between a bottom surface of the respective one of the first wear elements and sides of the respective one of the first wear elements, wherein the relief surface is spaced apart from the fillet by a relief space (Figure 4: space between 2 and surface). Lacombe teaches a disc consisting of removable friction pads fitted on both sides of a core designed to withstand mechanical stresses (Column 1, lines 4-6). Figure 4 of Lacombe teaches a friction pad with a relief space 14. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cavity/wear element arrangement of Michel, Yamashita, and Smith with the addition of a relief surface and space as taught by Lacombe for the purpose of reducing stresses in the wear element and reducing heat transfer in the wear element (Column 3, line 52 - Column 4, line 7).

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAKEEM M ABDELLAOUI whose telephone number is (571)272-0381.  The examiner can normally be reached on Mon - Fri (7:30 am - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAKEEM M ABDELLAOUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745